

Exhibit 10.1


EXECUTIVE OFFICER
RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is entered into by and
between Herc Holdings Inc., a Delaware corporation (the “Company”), and the
Participant (defined hereafter) pursuant to the Company’s 2008 Omnibus Incentive
Plan (as amended from time to time, the “Plan”), in combination with a 2016 Long
Term Incentive Award Summary (or applicable portion thereof) (the “Award
Summary”). The Award Summary, which identifies the person to whom the restricted
stock units are granted (the “Participant”) and specifies the date of grant of
this Award (the “Grant Date”) and other details of this Award under the Plan,
and the electronic acceptance of this Agreement, are incorporated herein by
reference.


1.Grant and Acceptance of Restricted Stock Units. The Company hereby evidences
and confirms its grant to the Participant, effective as of the Grant Date, of
the number of restricted stock units (the “Restricted Stock Units”) set forth on
the Award Summary and which shall be subject to the terms and conditions of the
Plan and this Agreement. The Participant must accept this Award within ninety
(90) days after notification that the Award is available for acceptance and in
accordance with the instructions provided by the Company. The Award may be
rescinded upon the action of the Company, in its sole discretion, if the Award
is not accepted within ninety (90) days after notification is sent to the
Participant indicating availability for acceptance.


This Agreement is subordinate to, and the terms and conditions of the Restricted
Stock Units granted hereunder are subject to, the terms and conditions of the
Plan, which are incorporated by reference herein. If there is any inconsistency
between the terms hereof and the terms of the Plan, the terms of the Plan shall
govern. If there is any inconsistency between the terms hereof and the terms of
the Award Summary, the terms of this Agreement shall govern. Any capitalized
terms used herein without definition shall have the meanings set forth in the
Plan.


2.
Vesting of Restricted Stock Units.



(a)Generally. Except as otherwise provided in this Section 2, the Restriction
Period applicable to the Restricted Stock Units shall lapse, if at all, on the
third anniversary of the Grant Date (the “Vesting Date”), subject to the
continued employment of the Participant by the Company or any Subsidiary thereof
through the Vesting Date.


(b)
Termination of Employment.



(i)Death or Disability. If the Participant’s employment is terminated due to
death or Disability, the Restriction Period shall lapse immediately upon such
termination with respect to all Restricted Stock Units subject to the
Restriction Period. Such Restricted Stock Units shall be settled as provided in
Section 3.




1

--------------------------------------------------------------------------------




(ii)Retirement or Involuntary Termination by the Company, not for Cause. If the
Participant’s employment is terminated due to Retirement or involuntary
termination by the Company, not for Cause, the Restriction Period shall lapse
immediately upon such termination with respect to a portion of the Restricted
Stock Units equal to the number of Restricted Stock Units outstanding multiplied
by a fraction, the numerator of which is the number of full completed months
elapsed since


(iii)the Grant Date, and the denominator of which is 36. Such Restricted Stock
Units shall be settled as provided in Section 3. Any Restricted Stock Units
still subject to restriction after giving effect to the preceding sentences
shall immediately be forfeited and canceled effective as of the date of the
Participant’s termination.


(iv)Any Other Reason. If the Participant’s employment terminates (whether by the
Participant or by the Company or a Subsidiary) for any reason other than death
or Disability, and subject to Section 2(b)(ii), any outstanding Restricted Stock
Units shall immediately be forfeited and canceled effective as of the date of
the Participant’s termination.


(c)
Change in Control.



(i) Subject to Section 2(c)(ii), in the event of a Change in Control, the
Restriction Period applicable to any outstanding Restricted Stock Units shall
lapse immediately prior to such Change in Control and the Restricted Stock Units
shall be settled as set forth in Section 3.


(ii) Notwithstanding Section 2(c)(i), no cancellation, termination, lapse of
Restriction Period or settlement or other payment shall occur with respect to
the Restricted Stock Units if the Committee (as constituted immediately prior to
the Change in Control) reasonably determines, in good faith, prior to the Change
in Control that the Restricted Stock Units shall be honored or assumed or new
rights substituted therefor by an Alternative Award, in accordance with the
terms of Section 9.2 of the Plan.


(iii) For purposes of this Agreement, and notwithstanding anything in the Plan
to the contrary, “Change in Control” means the first occurrence of any of the
following events after the Grant Date:


(A) the acquisition by any person, entity or “group” (as defined in section
13(d) of the Exchange Act), other than the Company, the Subsidiaries or any
employee benefit plan of the Company or the Subsidiaries of 50% or more of the
combined voting power of the Company’s then outstanding voting securities;


(B) within any 24-month period, the Incumbent Directors shall cease to
constitute at least a majority of the Board or the board of directors


2

--------------------------------------------------------------------------------




of any successor to the Company; provided that any director elected to the
Board, or nominated for election, by a majority of the Incumbent Directors then
still in office shall be deemed to be an Incumbent Director for purposes of this
clause (B);


(C) the merger or consolidation of the Company as a result of which persons who
were owners of the voting securities of the Company, immediately prior to such
merger or consolidation, do not, immediately thereafter, own, directly or
indirectly, more than 50% of the combined voting power entitled to vote
generally in the election of directors of the merged or consolidated company;


(D) the approval by the Company’s shareholders of the liquidation or dissolution
of the Company other than a liquidation of the Company into any Subsidiary or a
liquidation a result of which persons who were stockholders of the Company
immediately prior to such liquidation own, directly or indirectly, more than 50%
of the combined voting power entitled to vote generally in the election of
directors of the entity that holds substantially all of the assets of the
Company following such event; or


(E) the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, affiliates of the
Company.


Notwithstanding the foregoing, a “Change in Control” for purposes of this
Agreement shall not be deemed to occur if the Company files for bankruptcy,
liquidation or reorganization under the United States Bankruptcy Code.


(d)Committee Discretion. Notwithstanding anything contained in this Agreement to
the contrary, and subject to Section 8(g) of this Agreement and Section 11.9 of
the Plan, the Committee, in its sole discretion, may accelerate the vesting with
respect to any Restricted Stock Units under this Agreement, at such times and
upon such terms and conditions as the Committee shall determine.


3.Settlement. Subject to the following sentence, not later than the 30th day
following the date on which the lapse of the Restriction Period occurs with
respect to any Restricted Stock Units, the Company shall issue to the
Participant one share of Common Stock underlying each Restricted Stock Unit as
to which the Restriction Period has lapsed. Notwithstanding the preceding
sentence, if the Restriction Period applicable to any Restricted Stock Units
lapses as a result of a Change in Control that does not qualify as a “change in
the ownership or effective control” of the Company or “in the ownership of a
substantial portion of the assets” of the Company within the meaning of Section
409A of the Code, then the Company shall not settle such Restricted Stock Units
until the 30th day


3

--------------------------------------------------------------------------------




following the earlier of (i) the Participant’s termination of employment and(ii)
the originally scheduled Vesting Date of such Restricted Stock Units. For the
avoidance of doubt, the preceding two sentences are subject to Section 8(g) of
this Agreement and Section 11.9 of the Plan. Upon issuance, such shares of
Common Stock may be sold, transferred, pledged, assigned or otherwise alienated
or hypothecated in compliance with all applicable law, this Agreement and any
other agreement to which such shares are subject. The Participant’s settlement
rights pursuant to this Agreement shall be no greater than the right of any
unsecured general creditor of the Company.


4.Forfeiture. Notwithstanding anything in the Plan or this Agreement to the
contrary, if, during the Covered Period, the Participant engages in Wrongful
Conduct, then any Restricted Stock Units for which the Restriction Period has
not then lapsed shall automatically terminate and be canceled effective as of
the date on which the Participant first engaged in such Wrongful Conduct. If the
Participant engages in Wrongful Conduct or if the Participant’s employment is
terminated for Cause, the Participant shall pay to the Company in cash any
Restriction-Based Financial Gain the Participant realized from the lapse of the
Restriction Period applicable to all or a portion of the Restricted Stock Units
with respect to which the


5.Restriction Period lapsed within the Wrongful Conduct Period. By entering into
this Agreement, the Participant hereby consents to and authorizes the Company
and the Subsidiaries to deduct from any amounts payable by such entities to the
Participant any amounts the Participant owes to the Company under this Section 4
to the extent permitted by law. This right of set-off is in addition to any
other remedies the Company may have against the Participant for the
Participant’s Wrongful Conduct. The Participant’s obligations under this Section
4 shall be cumulative of any similar obligations the Participant has under the
Plan, this Agreement, any Company policy, standard or code (including, without
limitation, the Company’s Standards of Business Conduct or any successor code of
conduct), or any other agreement with the Company or any Subsidiary.


6.Effect of Financial Restatements. In the event that the Participant commits
misconduct, fraud or gross negligence (whether or not such misconduct, fraud or
gross negligence is deemed or could be deemed to be an event constituting Cause)
and as a result of, or in connection with, such misconduct, fraud or gross
negligence, the Company restates any of its financial statements, then the
Committee may require any or all of the following:


(a) that the Participant forfeit some or all of the Restricted Stock Units
subject to this Agreement held by the Participant at the time of such
restatement,


(b) that the Participant forfeit (or pay to the Company) some or all of the cash
or the shares of Common Stock held by the Participant at the time of such
restatement that had been received within the three-year period prior to the
date that the Company is required to prepare a financial restatement in
settlement of Restricted Stock Units subject to this Agreement, and




4

--------------------------------------------------------------------------------




(c) that the Participant pay to the Company in cash all or a portion of the
proceeds that the Participant realized from the sale of shares of Common Stock
that had been received within the three-year period prior to the date that the
Company is required to prepare a financial restatement in settlement of any
Restricted Stock Units subject to this Agreement.


Notwithstanding the foregoing, in the event that the Committee determines that
the rules and regulations implementing Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act require a longer or different clawback time
period than the three-year period contemplated by Sections 5(b) and (c), such
three- year period shall be deemed extended (but not reduced) to the extent
necessary to be consistent with such rules and regulations.


7.
Issuance of Shares.



(a) Notwithstanding any other provision of this Agreement, the Participant may
not sell or transfer the shares of Common Stock acquired upon settlement of the
Restricted Stock Units except in compliance with all applicable laws and
regulations.


(b) The shares of Common Stock issued in settlement of the Restricted Stock
Units shall be registered in the Participant’s name, or, if applicable, in the
names of the Participant’s heirs or estate. Such shares shall be issued in
uncertificated, book entry form. The certificate or book entry account shall
bear such restrictive legends or restrictions as the Company, in its sole
discretion, shall require.


(c) To the extent permitted by Section 409A of the Code, the grant of the
Restricted Stock Units and issuance of shares of Common Stock upon settlement of
the Restricted Stock Units shall be subject to and in compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Restricted Stock
Units shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. To the extent permitted by Section 409A of the Code, as a condition to
the settlement of the Restricted Stock Units, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.


(d) The Company shall not be required to issue fractional shares of Common Stock
upon settlement of the Restricted Stock Units.


5

--------------------------------------------------------------------------------






(e) To the extent permitted by Section 409A of the Code, the Company may
postpone the issuance and delivery of any shares of Common Stock provided for
under this Agreement for so long as the Company determines to be necessary or
advisable to satisfy the following: (1) the completion or amendment of any
registration of such shares or satisfaction of any exemption from registration
under any securities law, rule, or regulation; (2) compliance with any requests
for representations; and (3) receipt of proof satisfactory to the Company that a
person seeking such shares on the Participant’s behalf upon the Participant’s
Disability (if necessary), or upon the Participant’s estate’s behalf after the
death of the Participant, is appropriately authorized.


8.
Participant’s Rights with Respect to the Restricted Stock Units.



(a) Restrictions on Transferability. The Restricted Stock Units granted hereby
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated other than with the consent of the Company or by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that any such permitted transferee shall
acknowledge and agree in writing, in a form reasonably acceptable to the
Company, to be bound by the provisions of this Agreement and the Plan as if such
beneficiary or the estate were the Participant. Any attempt by the Participant,
directly or indirectly, to offer, transfer, sell, pledge, hypothecate or
otherwise dispose of any Restricted Stock Units or any interest therein or any
rights relating thereto without complying with the provisions of the Plan and
this Agreement, including this Section 7(a), shall be void and of no effect. The
Company shall not be required to recognize on its books any action taken in
contravention of these restrictions.


(b) No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company with respect to any shares of Common Stock
corresponding to the Restricted Stock Units granted hereby unless and until
shares of Common Stock are issued to the Participant in respect thereof.


9.
Miscellaneous.



(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.


(b) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party,
for the avoidance of doubt, in the case of the Company, subject to Section 4.4
and Article IX of the Plan.


6

--------------------------------------------------------------------------------






(c) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries (regardless of whether such termination results in (i) the
failure of any Award to vest; (ii) the forfeiture of any unvested or vested
portion of any Award; and/or (iii) any other adverse effect on the individual’s
interests under the Plan). Nothing in the Plan or this Agreement shall confer on
the Participant the right to receive any future Awards under the Plan.


(d) Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Participant, as the case may
be, at the following addresses or to such other address as the Company or the
Participant, as the case may be, shall specify by notice to the other:
If to the Company, to it at:


Herc Holdings Inc.
27500 Riverview Center Blvd
Bonita Springs, Florida 34134
Attention: Chief Legal Officer
Fax: (239) 301-1109


If to the Participant, to the Participant at his or her most recent address as
shown on the books and records of the Company or Subsidiary employing the
Participant.


All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.


(e) Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a material adverse effect on the Restricted Stock Units
as determined in the discretion of the Committee, except as provided in the
Plan, or with the consent of the Participant. This Agreement may not be amended,
modified or supplemented orally.


(f) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.




7

--------------------------------------------------------------------------------




(g) Tax Withholding; Section 409A.


(i) The Company shall have the right and power to deduct from all amounts paid
to the Participant in cash or shares (whether under the Plan or otherwise) or to
require the Participant to remit to the Company promptly upon notification of
the amount due, an amount (which may include shares of Common Stock) to satisfy
the minimum federal, state or local or foreign taxes or other obligations
required by law to be withheld with respect to the Restricted Stock Units. No
shares of Common Stock shall be issued unless and until arrangements
satisfactory to the Committee shall have been made to satisfy the statutory
minimum withholding tax obligations applicable with respect to such Restricted
Stock Units. To the extent permitted by Section 409A of the Code, the Company
may defer payments of cash or issuance or delivery of Common Stock until such
requirements are satisfied. Without limiting the generality of the foregoing,
the Participant may elect to tender shares of Common Stock (including shares of
Common Stock issuable in respect of the Restricted Stock Units) to satisfy, in
whole or in part, the amount required to be withheld (provided that such amount
shall not be in excess of the minimum amount required to satisfy the statutory
withholding tax obligations).


(ii) It is intended that the provisions of this Agreement comply with Section
409A of the Code, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A and any similar state or local law.


(h) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.


(i) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
Units evidenced hereby, the Participant acknowledges: (i) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (ii) that the Award does not create any contractual or other right to
receive future grants of Awards; (iii) that participation in the Plan is
voluntary; (iv) that the value of the Restricted Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (v) that the future
value of the Common Stock is unknown and cannot be predicted with certainty.


(j) Employee Data Privacy. The Participant authorizes any Affiliate of the
Company that employs the Participant or that otherwise has or lawfully obtains
personal data relating to the Participant to divulge or transfer such personal
data to the Company or to a third party, in each case in any jurisdiction, if
and to the extent appropriate in connection with this Agreement or the
administration of the Plan.




8

--------------------------------------------------------------------------------




(k) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, the Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company web site or other
electronic delivery.


(l) Claw Back or Compensation Recovery Policy. Without limiting any other
provision of this Agreement, and to the extent applicable, the Restricted Stock
Units granted hereunder shall be subject to any claw back policy or compensation
recovery policy or such other similar policy of the Company in effect from time
to time.


(m) Company Rights. The existence of the Restricted Stock Units does not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


(n) Severability. If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Further, it is
the parties’ intent that any court order striking any portion of this Agreement
should modify the terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.


(o) Further Assurances. The Participant agrees to use his or her reasonable and
diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for the Participant’s benefit or to
cause the same to be fulfilled and to execute such further documents and other
papers and perform such further acts as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated herein.


(p) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.


(q) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.


9